Smith, C. J.
(dissenting).
I am unable to agree with my Brethren that the instrument probated as the will of Mrs. De Montluzin was executed by her simply as a memorandum for the guidance of her husband in event he should survive her. I think, in executing the paper, she was complying with the request contained in the will of her husband, and intended thereby to execute an instrument which would have the effect, in so far as she had power so to do, of causing the property to be distributed after her death in accordance with, the directions therein contained: If this is true, it is, of course, a will; and the fact that she was not then the owner of the property is immaterial, for the reason that a will speaks from the death of the testator, and not from the date of its execution.